Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is US Pat. 9,558,358 – Related to generating high quality entropy in a software only or a hardware assisted software environment, such as a virtualized environment. Embodiments of the invention describe creating an entropy pool within the virtualized environment using multiple sources of entropy. The entropy pool may be used in creating dynamically customizable and high entropy RNG and PUF. The sources of entropy may include trusted sources, untrusted sources and entropy sources with a varied scale of trust and entropy quality associated with them.
The prior art of record does not teach or suggest at least “calculating a randomness score for each piece of data received and comparing the randomness score to a randomness threshold value; generating a first piece of entropy data by combining each piece of data received having the randomness score that exceeds the randomness threshold value; based on a determination that the first piece of entropy data exceeds a randomness threshold, providing the first piece of entropy data to a server via a dedicated communication link between the entropy server and the server, wherein the determination that the first piece of entropy data exceeds a randomness threshold includes performing a bit-level analysis on the first piece of entropy data;” as in claims 1, 9, and 16. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182